Citation Nr: 1646789	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for facial scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals, fracture, left zygoma with surgical reconstruction, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral knee condition. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently lies with the RO in Boston, Massachusetts.

The Board notes that a claim of entitlement to service connection for PTSD was previously denied in a September 2009 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim and adjudicated it on the merits in the December 2014 statement of the case.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

In November 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for headaches, sinus problems, a jaw condition, and residuals of a traumatic brain injury were raised in October 2012 and March 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for residuals, fracture, left zygoma with surgical reconstruction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the November 2015 Board hearing, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for facial scars and entitlement to service connection for a bilateral knee condition.  There are no allegations of error in fact or law in these matters remaining for appellate consideration.

2.  In a September 2009 rating decision, the RO denied entitlement to service connection for PTSD.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

3.  Additional evidence received since the RO's September 2009 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to an increased rating for facial scars; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to service connection for a bilateral knee condition; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The September 2009 rating decision is final as to the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in November 2015, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to an increased rating for facial scars and entitlement to service connection for a bilateral knee condition.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn those issues on appeal, there are effectively no longer any remaining allegations of error of fact or law.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeals of the issues of entitlement to an increased rating for facial scars and entitlement to service connection for a bilateral knee condition.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

III. New and Material Evidence 

The Veteran's claim of entitlement to service connection for PTSD was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, in April 2009, the Veteran initially filed a claim of entitlement to service connection for PTSD.  In a September 2009 rating decision, the RO denied the claim on the basis that the evidence did not show that PTSD was incurred in or caused by service.  The Veteran was notified of the decision and his appellate rights by a letter dated the same month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The September 2009 rating decision therefore became final,
and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's September 2009 rating decision included the Veteran's service treatment records, VA treatment records, a VA examination report, and the Veteran's lay statements.  Based on this evidence, the RO determined that PTSD was not incurred in or caused by service.  Thus, the claim was denied.

In September 2013, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.  Relevant additional evidence received since the RO's September 2009 rating decision includes additional VA treatment records and the Veteran's assertions that PTSD is secondary to a service-connected condition.

This evidence was not previously on file at the time of the RO's September 2009 decision; thus, it is new.  Furthermore, this evidence is material because it raises an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As the claim for service connection for PTSD has been reopened, VA is obligated to consider the claim on the merits, including the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The underlying claim is addressed further in the remand section.


ORDER

The issue of entitlement to an increased rating for facial scars is dismissed.

The issue of entitlement to service connection for a bilateral knee condition is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Outstanding Records

The claims file contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  In this regard, the Veteran testified at the November 2015 hearing that he was receiving SSA disability benefits.  However, there is no indication in the claims file that the RO attempted to verify whether the Veteran applied for, or is receiving, SSA disability benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obligated to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Increased Rating

Regarding the claim of entitlement to an increased rating for residuals, fracture, left zygoma with surgical reconstruction, remand is required for a new examination.

Currently, the Veteran is receiving a single 10 percent rating pursuant to Diagnostic 8407 pertaining to neuralgia of the seventh (facial) cranial nerve.  However, during a February 2013 VA examination, the examiner indicated that both the seventh and the fifth (Trigeminal) nerve are affected.  Moreover, during a December 2014 VA examination, the examiner indicated that only the fifth nerve was involved.  The Board finds the results in the examinations contradictory and that the evidence does not provide all the information necessary to determine a proper rating or ratings for the Veteran's cranial nerve disabilities.

In particular, the Board needs to more clearly know exactly which cranial nerves are affected.  It is possible that more than one nerve is involved, and to the extent different functions are at issue, further development is indicated.  To properly rate the Veteran's neurological condition the specific affected nerve group is essential, because there is a substantive difference between rating criteria for the seventh and fifth cranial nerves.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205 (providing a 30 percent rating for incomplete severe paralysis of the fifth cranial nerve and noting that the degree of severity of paralysis is dependent upon relative degree of sensory manifestation or motor loss); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (providing a 20 percent rating for incomplete severe paralysis of the fifth cranial nerve and noting that the degree of severity of paralysis is dependent upon relative loss of innervation of facial muscles).

In light of the foregoing, the Board finds that another examination should be scheduled to determine the extent of the involvement of the cranial nerves and whether paralysis of such nerves over the course of the appeal period is best characterized as moderate or severe.  In addition, the examiner should be asked to consider whether neuritis or neuralgia are present and to what extent.  After revaluation of the claim, the AOJ should consider whether the Veteran may be entitled to separate ratings for involvement of two separate cranial nerves.  

Service Connection

The Veteran contends that his acquired psychiatric disorder is due to events in service, including the fight that led to his service-connected residuals, fracture, left zygoma with surgical reconstruction.  

The record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).   

A remand is also required to afford the Veteran a new VA examination regarding the nature and etiology of his psychiatric disorders.  The Veteran was afforded a VA PTSD examination in May 2009.  The examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  However, the examiner diagnosed the Veteran with depressive disorder.  The examiner noted that the Veteran thinks about his Navy experiences daily and has nightmares about his Navy experiences four times a week.  The examiner also noted that the Veteran had a tripod fracture of his cheekbone while in the military, but indicated that "[t]his, however, is not the current issue nor would this be considered a traumatic exposure that would cause the current symptoms but rather that exposure was the result of the [V]eteran's getting into a drunken fight."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2009 opinion is inadequate because it is conclusory and without explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Based on the foregoing, the Board finds that the examination afforded the Veteran must be considered inadequate and an additional, complete examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's acquired psychiatric disorder (i.e., as secondary to his service-connected residuals, fracture, left zygoma with surgical reconstruction) is reasonably raised by the record.  In this regard, the Veteran has made numerous statements indicating that the residuals of his left zygoma fracture, such as permanent black eye and hypersensitivity to touch, have caused him emotional stress.  See, e.g., September 2002 Statement; April 2007 Statement; April 2009 Statement.

In light of this evidence, the possibility that the Veteran's service-connected residuals, fracture, left zygoma with surgical reconstruction caused or aggravated his claimed acquired psychiatric disorder must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for a low back condition on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  Additionally, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disorder was at least as likely as not caused by or aggravated by his service-connected residuals, fracture, left zygoma with surgical reconstruction. 

Lastly, as the record indicates that the Veteran receives ongoing VA treatment, any outstanding VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran all notification action required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from March 2013 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private records.

4. Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

5. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected residuals, fracture, left zygoma with surgical reconstruction.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The VA examiner should state all present signs, symptoms, and manifestations of the Veteran's service-connected residuals, fracture, left zygoma with surgical reconstruction.  

The examiner is specifically asked to identify the exact nerve group(s) affected, whether the Fifth (Trigeminal) cranial nerve, the Seventh cranial nerve, or both.  

For each affected cranial nerve, the examiner must indicate the presence of neuritis, neuralgia, paresthesia and/or hypoesthesia and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

Following a review of the record and an examination of the Veteran, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.  

(b) Specifically state whether the Veteran has a current diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD and reconcile those findings with the PTSD diagnoses and positive PTSD screenings in the VA and treatment records.  

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis, to include whether such diagnosis is the result of an in-service personal assault.  

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depressive disorder), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service, to specifically include his documented in-service facial fracture.

(e) Notwithstanding the answer to question (d), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the acquired psychiatric disorder is proximately due to or caused by the Veteran's service-connected residuals, fracture, left zygoma with surgical reconstruction, to include the Veteran's reports of suffering emotional stress due to a permanent black eye and/or an inability to be touched on the left side of his face.

(f) If not, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the acquired psychiatric disorder was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected residuals, fracture, left zygoma with surgical reconstruction, to include the Veteran's reports of suffering emotional stress due to a permanent black eye and/or an inability to be touched on the left side of his face.

If the examiner determines that any of the Veteran's currently diagnosed acquired psychiatric disorders were aggravated by his service-connected residuals, fracture, left zygoma with surgical reconstruction, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner should consider all relevant VA and private treatment records and statements of record pertaining to psychiatric problems over the years.  A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


